The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is objected to because of the following informalities:  in line 8, --the--should apparently be inserted before “laterally”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, the recitation “said floor member” lacks antecedent basis (frame member will be assumed).
Claim 2, line 3, the recitation “said distribution housing” lacks antecedent basis (distribution hopper will be assumed). This also applies to claims 8 and 16.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger (US 7,931,432, cited by applicant) in view of Makino (JP 59036033).
Hershberger shows a grain spreader 10 supported within a storage facility 12 to distribute grain delivered thereto by a transport apparatus (not shown but note col. 2:1-3), comprising:
a distribution hopper 14 for support within said storage facility to receive grain delivered by said transport apparatus;
a vertical shaft 18 supported for rotation relative to said distribution hopper;
a frame member (bracing rod 22) having laterally opposing ends; and
a pair of chutes 30 connected respectively to said frame member on the laterally opposing ends of said [floor] frame member for rotation therewith, each said chute having a floor member 32 and first and second upright sidewalls 34, 36, each said chute further having a primary curved deflector 34a connected to said first sidewall to disperse grain engaging therewith, said chutes being connected together into an apex above said frame member (via disk 16; nothing precludes this interpretation), the movement of said grain along said primary deflectors urging said chutes and said frame member for rotational movement with said vertical shaft (col. 2:32-34).
Hershberger does not explicitly disclose the frame member to be connected to the shaft for rotation therewith. Fig. 1 does not clearly show, nor does the specification describe, the exact manner in which the central portion of bracing rods 22 are mounted. If shaft 18 extends below disk 16, it is likely that the rods (i.e., frame member) would be connected to the shaft, in the same manner as applicant’s arrangement. It is also 
In any event, Makino teaches a similar granular material spreader for a storage facility 1, wherein a frame member 3a is connected to a pair of rotating chutes 5 at opposing ends of the frame member for mutual rotation therewith, and wherein a central portion of the frame member is connected to a vertical shaft 2 which supports a distribution hopper 4 which receives granular material delivered by a transport apparatus 8.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Hershberger by connecting the frame member to the shaft for rotation therewith, as suggested by Makino, as this would simply be the selection of one of a finite number of art recognized means of connecting the central portion of the frame member, the use of which in the apparatus of Hershberger would have neither required undue experimentation nor produced unexpected results. The examiner notes that even though Makino appears to show the shaft to be stationary while the hopper rotates, rather than vice-versa, one of ordinary skill in the art would recognize that Makino’s teaching of connecting the central portion of the frame member to the shaft would be equally obvious for use with the rotating shaft and stationary hopper of Hershberger.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Makino, as applied to claim 1 above, and further in view of O’Hanlon (US 4,216,914).
 Hershberger as modified does not show that the vertical shaft is supported for rotation from a bearing housing having bearings supported therein rotatably engaged with said shaft, said bearing housing being supported by said distribution [housing] hopper. However, Hershberger notes that “bearings … for the shaft 18 are conventional”.
O’Hanlon shows a similar grain spreader wherein a shaft 29 which supports rotatable chute 40 is supported in a bearing housing 28 which is supported by a distribution hopper 19.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Hershberger such that the vertical shaft was supported for rotation from a bearing housing having bearings supported therein rotatably engaged with said shaft, with said bearing housing being supported by said distribution hopper, as suggested by O’Hanlon, as this would simply be an art recognized and conventional means of supporting a shaft for rotation, the use of which in the apparatus of Hershberger would have neither required undue experimentation nor produced unexpected results. Again, the examiner notes that even though O’Hanlon show the shaft to be stationary while the hopper rotates, rather than vice-versa, one of ordinary skill in the art would recognize that O’Hanlon’s teaching of connecting the shaft to the hopper with a bearing support would be equally obvious for use with the rotating shaft and stationary hopper of Hershberger.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Makino, as applied to claim 1 above, and further in view of Honeck et al (US 10,894,677).
Hershberger as modified above discloses all features of claim 13 except it does not show the chutes mounted at an uppermost end thereof to a connection bracket carrying a pivot bolt for the pivotal movement of said chutes relative to said connection bracket, with said frame member being adjustably positionable along said vertical shaft to vary an angle of repose of said chutes connected thereto.
Honeck shows a generally similar grain spreader wherein chutes 22 are mounted at an uppermost end thereof to an unlabeled connection bracket (shown in at least Figs. 3-7 and 10-12; also note col. 3:42-44) for the pivotal movement of said chutes relative to said connection bracket, with a frame member 52 which connects to and supports the chutes being adjustably positionable along a vertical shaft 54 to vary an angle of repose of said chutes connected thereto (see Figs. 10-12 and col. 3:47-60). Although the connection bracket is not explicitly shown as carrying a pivot bolt for the pivotal movement of the chutes, one of ordinary skill in the art would recognize that a “pivot bolt”, as broadly recited, would simply be the selection of one of a finite number of well known and art recognized means of providing a pivot connection between two components of a device. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Hershberger by mounting the chutes at an uppermost end thereof to a connection bracket carrying a pivot bolt for the pivotal movement of said chutes relative to said connection bracket, with said frame 
Re claim 14, Honeck further discloses that the chutes may also be adjustably positionable relative to said frame member to vary an angle of repose of said chutes (col. 4:3-5).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Makino and Honeck et al, as applied to claim 13 above, and further in view of O’Hanlon (US 4,216,914).
This rejection (claim 16) utilizes the same obviousness rationale set forth above in par. 7 with respect to claim 2.
Re claim 17, Hershberger as modified does not show that the distribution hopper includes a plurality of mounting brackets, with each mounting bracket including an adjustable support arm operable to position the corresponding mounting bracket at a selected distance from the distribution hopper.
O’Hanlon further discloses that the hopper 19 includes (at least indirectly) a plurality of mounting brackets 33, with each mounting bracket including an adjustable support arm 34 operable to position the corresponding mounting bracket at a selected distance from the distribution hopper, to enable the spreader apparatus to be mounted at bin openings of varying diameter (col. 2:47-50).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Hershberger by providing the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wurdeman, Voegele, Harris, Beierle and Jama show grain spreaders generally similar to that of applicant.

Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7 and 9-12 are allowed.

Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note that claim 8 (which is analogous to claims 2 and 16) would be allowable only because it depends from allowed claim 7, not because it contains allowable subject matter per se.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/03/22